March 4,   197 1


     Honorable Jules Damiani, Jr.
     Criminal District Attorney.
     405 County Courthouse'
     Galveston, Texas
                                             Opinion No. M-801
                                             Re:    Legality of contract
                                                    for collection of    ':
                                                    delinquent.taxes
                                                    between County end
                                                    attorney whose law
                                                   .partner is a member.
     'DearMr. Damiani:                              of the State Legislature.
          Your inquiry concerns the legality of a contract for the
     collection of delinquent state end county taxes under the
     authority‘"ofArticle 7335, Vernon's Civil Statutes of Texas;
     authorized by the CommissionersCourt of Galveston County on
     January 19, 1971, by resolution and order-,and entered into
     on behalf of the County with Mr. Thomas L. Douvry, a licensed
     attorney who is a member of the law firm in which State
     Representative Dean Neugent, who is serving in the current-
     session of the Legislature, is also a partner.
-.        We are informed that RepresentativeNeugentls service
     as a member of the State Legislature began with Its 1965
     Sessions.
          We have not been informed of any facts showing that the
     proceedti'tobe~.receivadby.Mr. Douvry under such contract are "        '-.& .:
     to be classified other than as partnership income.
          The basic general question raised by these facts is
     whether the State Constitutionprohibits the making of this.
     contract with:Mr. Douvry .becauseof his law partnership with i.,,._
                                                                      :.I,;;:
                                                                           .,
     a member of the legislature.




                                    -3890-
Honorable Jules Damiani, Jr., Page 2 (M-801)
                                                     .

     The last clause of Section 18, Article III of the
Constitution of Texas, as amended November 5, 1968, reads
as follows:
          II
           .... nor shall any member of the Legislature
          be interested, either di.rectlyor indirectly,
          in any contract with the State, or any county
          thereof, authorized by any law passed during
          the term for which he was elected."
          (underscoringadded by writer for emphasis)
     Although it appears from the stated facts that Representa-
tive Neugent, by virtue of his partnership with Mr. Douvry,
has an interest in such contract with the County, this~
interest, by itself, would not operate to invoke the above
Constitutionalprohibition. Absent the authorizationof
such contract by any law passed during the term for which
said Representativewas elected, his mere interest in same
is not proscribed by said Article III of the Constitution.
     The aforementionedArticle 7335 and Article 7335a,
V.C.S., authorize the commissionerscourts to contract with
attorneys for the collection of such delinquent taxes and
require payment of compensation therefor. Article 7335
was enacted in 1923 (Acts 2nd C.S. 1923; p.37; pacts 3rd C.S.
1923, p.182) and Article 7335a was enacted in 1930, (4th
C.S.,blst Leg. p.9 ch.8). Article 7335b was added to
Article 7335a by an amendment in 1951 but such added Article
related only to contracts for collection of delinquent
taxes by cities and towns. (Acts 1951, 52nd. Leg. p. 247)
     Hence, It does not appear that any law pertaining to the
authorization OS such con'tracts,within the meaning of the State
Constitution, has been passed during the terms for which
RepresentativeNeugent was elected.
     However, in regard to any interest of Representative
Neugent in the fees earned by hYs law partner, Mr. Douvry,    .-   .*
under such contract, we call to your attention the provisions
of Article 6252-9, Vernor-i's~
                            Civil Statutes, pertaining to
standards of conduct .for'legislatorsand prohibiting their : _,T,,
                                                                 %.,+; ,:,
having any interest which Is in substantial conflict with.
the proper discharge of their duties in the public interest.
This Statute also'provldeC,forthe disclosure by any legislator



                             -3891-
    .   -                  \
.




                                          Pa,ge3 ,(M- 891)
            Honorable Jules Damiani, Jr..,,                        :



            of any personal or private interest he.may have in any
            measure or Bill, proposed, or pending~be,fo,re
                                                         the.Legislature.
            We are not here passing upon the question of whether this
            i.ntrrestin the legal fees earned under the contract is in
            conflict in any degree with the proper discharge of such,
            legislator's duties in the public'interest. This would b.e
            a fact question depending upon extraneous,mattersend
            circumstancesnot presented in your request. If and when
            a conflict arises of such a nature as to render the contract
            void under the Constitution or the public policy doctrine
            of this State, then, in that event, we feel confident that
            RepresentativeNeugent promptly will make the disclosures
            and take the actions prescribed by said Article 6252-g.
                  We do not believe that Article 373, Penal Code, has '.
            any application to the question before us. This Article
            prohibits any officer of any county, city or town, rrom
            becoming pecuniarily interested in any contract made by such
            county, city or town, for certain work undertaken for such
            county, city or town. Neither do we consider our Opinion
            ~-625  as being applicable to the matters here involved,
            other than
                     L as definitive of the nature of a partnership.
                  Therefore it is our opinion, based solely on the factual
            situation herein presented, that the contract in question is
            not prohibited by state laws.or the Constitutionof Texas.


                           A contract for collection of delinquent state
                      7;  iounty taxes under authority of Article 7335,
                              is not rendered invalid under Article III,
                      S&Y&~   18 of the State Constitution or+under any
                      state laws .,by
                                    reason,of the Attorney entering into
                      same being a law partner of a State Representative,
                      when no law has been passed authorizing such contract
                      during the terms for which said Representativewas
                      elected.
                                                          truly,

                                                                              _.




                                          ~3892-
.   .   *




    Honorable Jules Damiani, Jr., Page     4   (M-801)


    Prepared by R. L. Lattimore
    Assistant Attorney General
    APPROVE;;
    OPINION COMMITTEE
    Kerns Taylor, Chairman
    W. E. Allen, Co-Chairman
    Phil Warner
    Ben Harrison
    Jim Swearingen
    Llnward Shivers
    MEADE F. GRIFFIN
    Staff Legal Assistant
    ALFRED WALKER
    Executive Assistant
    NOLA WRITE'
    First Assistant
                \.




            -.




                                  -3893-